 SABINETOWING & TRANSPORTATION CO.Sabine Towing&Transportation Co., Inc.and John E.Lazenby, Randolph S. Svendsen,and Numa LouisJuneau, Jr.Sabine Towing&Transportation Co., Inc.and Seafar-ers International Union of North America,Atlantic,Gulf, Lakes and Inland Waters District,AFL-CIO.Cases 23-CA-4020-1, 23-CA-4020-2, 23-CA-4020-4, and 23-RC-3606August 10, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn November27, 1972,Administrative Law JudgeMarion C.Ladwig issued the attached Decision in thisproceeding. Thereafter,exceptions,supporting briefs,and answering briefs were filed,and Respondent filedamotion to reopen the record,which the GeneralCounsel opposed.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order,with certain modifica-tions set forth 'below.We find merit in the exceptionsfiled byGeneralCounsel and Seafarers InternationalUnion of NorthAmerica,Atlantic,Gulf, Lakesand Inland WatersDistrict,AFL-CIO(hereinafter"SIU") to the Admin-istrative Law Judge's failure to find that Respondentunlawfully deniedto SIU's nonemployee organizersaccess to Respondent's deep sea oil tankers during thepreelection periodof April to June 1971.The election was held among the unlicensed crew-men who worked on the tankers.It is undisputed thatRespondent refused the request madeby SIU onApril6, 1971, for access to its tankers.The requestincluded an offer to discuss "plans and conditionswhich will be fair tobothsides."Respondent alsorefused to supply theSIU withan advance scheduleof port stops for the ships to which the unit employeeswere assigned.After being refused access to the tank-ers, the SIU requested a list of employees with theirhome addresses and telephone numbers. Respondent1The Respondent and Intervenor Sabine Independent Seaman's Associa-tion have excepted to certain credibility findings made by the AdministrativeLaw Judge It is the Board's established policy not to overrule an Administra-tive Law Judge's resolutions with respect to credibility unless the clear pre-ponderance of all of the relevant evidence convinces us that the resolutionsare incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd.188 F 2d362 (C A 3, 1951)We have carefully examined the record and find no basisfor reversing his findings2Members Fanning and Jenkinswhile otherwiseagreeingwith the Admin-istrative Law Judge's conclusions and findings,except as modified herein,would not under any circumstances defer the instant controversy to arbitra-tion423refused to provide this and implied that theExcelsiorlist 3would be provided 10 days before the election.In fact, the SIU received theExcelsiorlist, containingthe names and addresses only, on May 6, 1 monthbefore the election was scheduled to begin.When confronted with Respondent's refusal to al-low the organizers to go aboard the tankers, the SIUbusiness agent who was directing the organizing in-structed the organizers to meet the ships wherever andwhenever they could find them in port and try to talkto the crewmembers in the unit when they came offthe ships. Two SIU organizers testified as to the diffi-culties they encountered in attempting to contact theunit employees at their homes or in port. Except inregard to specific matters discussed hereinafter, theirtestimony was largely uncontroverted, and the Ad-ministrative Law Judge apparently credited them ingeneral.With regard to home visits it was established thatwhen the SIU received theExcelsiorlist a month be-fore the election, the list showed 107 employees livingin Texas and another 61 with addresses in eight otherStates. Fifty-two of the addresses had no street ad-dresses. Of the Texas employees, 82 lived within 40miles of Port Arthur, another 13 lived within 90 miles,and 12 lived farther away. There were 33 employeeswith addresses in Louisiana, but these were scatteredover a large area. The SIU was able to find a listedtelephone number for about three-fourths of the em-ployees. Respondent refused to supply a vacation listand the SIU had no other reliable source of informa-tion as to when employees were on vacation andthereby possibly available at home. (The regular tank-er stops at ports all along the Atlantic and Gulf coastsand some Caribbean Islands would not normally haveallowed time for employees to go to their homes.)The major part of the organizing effort, therefore,was concentrated on the ports, where, as the businessagent directed, the organizers attempted to meet thetankers as they docked and look for unit employeeswho would be willing to talk to them. Because the SIUwas unable to obtain more than about 12 to 14 hours'advance notice of scheduled port arrivals, the organiz-erswere not always at the docks at the times thetankers arrived and the crewmen began to leave. Evenwhen the organizers were there in time there weredifficulties in identifying unit employees, in talking tomore than one at a time when a group of them wasgoing by, and in overcoming their reluctance to stopand talk. In the case of some employees the reluctancewas a matter of personal preference, but in manycases it involved the pressure of other time commit-ments, such as someone waiting for them, or the pres-ence of supervisors or other company representativesJ SeeIn. 14,infra205 NLRB No. 45 424DECISIONSOF NATIONALLABOR RELATIONS BOARDthought to be hostile to the SIU.Each tanker went into port about eight times amonth for 17 to 35 hours. The crewmen were allowedashore all or part of that time, depending on whetherthey were scheduled for "watch" or loading duties.Some went ashore seldom or not at all during thisperiod.While a tanker was in port the organizersroamed the bars and taverns that seamen were knownto frequent and attempted to converse with unit em-ployees they could find there or in the streets. In thisway they managed to reach some crewmen they couldnot talk to on the docks, but they did not regard thebarroom talks as satisfactory.Although the Administrative Law Judge did notquestion the authenticity of the foregoing, he conclud-ed that since the evidence shows a major effort by theSIU to contact the employees, the General Counselfailed to meet his burden of proving that the SIU'sefforts were ineffective. In particular, the Administra-tive Law Judge concluded that the General Counsel'sfailure to establish how many employees could andcould not be reached in personal contact was fatal tohis case.We think the Administrative Law Judge er-red in this.This case involves us in the familiar balancing ofinterests between an employer's property rights andits employees' right to information about union repre-sentation.N.L.R.B. v. The Babcock & Wilcox Compa-ny,351 U.S. 105 (1956). Since this is a case where theemployeesessentiallyarehousedwithintheEmployer's premises, i.e., the tankers, the generalproposition of law applicable to it is that, absent legiti-mate business considerations, the Employer may notdeny nonemployee union representatives direct, per-sonal access to such premises, for the purpose of dis-cussing unionism with the workers concerned, unlessother adequate channels of communication with suchworkers are demonstrably available.4 Consistent withthis approach to the problem of balancing the legiti-mate interests of the parties, the lawfulness or unlaw-fulness of a refusal of access must be determined onthe basis of the geographical location of employeesand other relevant objective facts existing at the timethe request is made.' If, as here, the Union decides toattempt to contact the employees despite the refusalof access, neither it nor the General Counsel therebyassumes the burden of proving that the actual resultsof its attempt were inadequate. Aside from other con-siderations adequately set forth in prior cases, assign-ing such a burden would encourage unions to seek aremedy from this Board whenever access might bedenied in a questionable case, and discourage themfrom making the organizing effort anyway in the hopeof achieving the desired result more expeditiously. Tothus prejudice a union because it undertook such le-gitimate attempts at self-help would result in an un-necessary burden on the Board, and would advanceno meritorious policy we can think of. Should theunion go ahead with its attempt and still fail in itsorganizational campaign, such a result should notprejudice its right to have litigated the reasonablenessof the refusal of access when it occurred. If the unionsucceeds in gaining representative status despite therefusal of access it could still, if it chose, file a timelycharge with respect to the refusal. If in either case theBoard should then decide that under all the circum-stances a violation of the Act had occurred,' the sub-sequenteventsmightwellbe considered indetermining whether an order to grant access was anecessary or appropriate remedy.We are not saying here that, oncea prima faciecaseismade out with respect to the apparent inadequacyof a union's alternate channels of communication, theevidence may not be rebutted by convincing evidencethat the inadequacy was more apparent than real andthat reasonable alternatives were in fact available tothe union. In proving the availability of reasonablealternatives it presumably would be permissible toshow what steps the union did in fact take, and whatsuccess it achieved in communicating with the em-ployees. It does not follow, however, that such proofis the burden of the General Counsel, or thata primafaciecase is rebutted merely by showing that manyemployees were contacted.We find that the General Counsel in the instantcase made outa prima faciecase that Respondentrefused access to the SIU under circumstances indi-cating that alternative channels of communicationwere inadequate. In fact they were inadequate partlybecause Respondent made them so. Although Re-spondent was not required to provide the SIU withport and vacation schedules, telephone numbers, oreven names and addresses in advance of theExcelsiorlist, had it done so we would have a more difficult casebefore us in assessing the adequacy of alternativechannels of communication. As it is, the Union wasrelegated in large part to trying to collar employees ona catch-as-catch-can basis during their brief stays inport. The demonstrably available channels of com-munication simply did not satisfy the employees' rightto be given the benefit of the SIU's position on theissues raised by the election campaign, especially inlight of the hostility to the SIU to which they wereexposed aboard ship, as manifested in the other unfairlabor practices found herein and the otherwise legal4 Alaska Barite Company,197 NLRB 1023, TXDat sec111,C, 15 Id,TXDat secIII, C,2,N L R B v Lake Superior Lumber Corporation,6 Cf American Federation of Musicians, Local 76, AFL-CIO,202 NLRB167 F 2d 147, 151-152 (C A 6, 1948)No 80 SABINE TOWING & TRANSPORTATION CO.activities of the incumbent Union.In opposition to the General Counsel's evidence,both through cross-examination of the SIU organizersand through witnesses presented by the incumbentUnion, it was shown that many employees were infact personally contacted by the SIU organizers andactually talked to them about the SIU or, given theuncoerced opportunity, declined to. There is somedispute about the number of employees contacted un-der thesecircumstances.Out of approximately 167eligible voters, the two SIU organizers who were mostactive in the campaign admitted contacting 84. Theydid not know how many other employees were con-tacted by 13 other organizers who playedsmallerparts in the effort. Testimony by 52 defense witnesseswould indicate that at least 107 employees, includingnonwitnesses admittedly contacted by the two organ-izer-witnesses, were contacted by SIU organizers. TheAdministrative Law Judge did not attempt to resolvethis difference, and we find it unnecessary to do so.'Whichever figure is taken as a point of departure, itwould be substantially reduced by eliminating thosecontacts made in taverns under conditions of noise,drunkenness, and other distractions that make it im-possible for us to say that such barroom contactsconstituted a demonstrably available adequate chan-nel of communication.' We find that the showing ofactual personal contacts by the SIU is insufficient torebut theprima faciecase made by the General Coun-sel.InSioux City and New Orleans Barge Lines, Inc.,193 NLRB 382, a case similar in many respects to theinstant case, the Board found a violation of Section8(a)(1) in the employer's refusal to allow union repre-sentatives access to itstowboats. The United StatesCourt of Appeals for the Eighth Circuit denied en-forcement of the Board's Order.9 In denying enforce-ment, however, the court of appeals relied on evidencein the record which convinced it that permitting suchaccess would have resulted in substantial interferencewith or detriment to the employer's shipping opera-tions.While the court disagreed with our finding thatthe evidence of interference or detriment was insuffi-cient inSioux City,we find that, even in comparisonto the record evidence inSioux City,the evidence ofprobable interference or detriment in the instant caseisnegligible.10We find, in conclusion, that this Re-'There was also a difference in the time period referred to by the GeneralCounsel and the defense witnesses8Cf Alaska Bartle, supra,TXD at secIII,C, 29 N L R Bv Sioux Cityand New Orleans Barge Lines,Inc,472 F 2d 753(1973)10We note that in its request for access the SIU suggested that the partiesdiscuss "plans and conditions"under which its representatives(at least someof whom were in fact experienced seamen and one was a former employeeof Respondent)could go aboard SeeThe Interlake SteamshipCo, 178 NLRB425spondent has not demonstrated a substantialbusinessjustification in denying to its employees their onlyadequate channel of communication with representa-tives of the SIU, and that Respondent has by suchdenial violated Section 8(a)(1) of the Act and inter-fered with the ability of the employeesto exercisetheir free choice in the election.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) and interferedwith the employees' free choice in the election, by theaction of W. Scott Clark in soliciting employees tosign a petition opposing the SIU. We do not rely,however, on his observation that Respondent admit-ted in its answer herein that Clark was a supervisor,or on his finding that the petition, after being draftedat a meeting of employees, was typed by a radio oper-ator employed by Respondent. As to the admission ofClark's supervisory status, it is too ambiguous to relyon." Notwithstanding, the record amply supports theAdministrative Law Judge's finding that at all timesin question Clark was a supervisor. The finding thata radio operator typed the petition is an inadvertenterror (the typing by a radio operator having occurredon a different ship) which likewise does not affect thevalidity of the ultimate finding of Respondent's res-ponsibility for Clark's actions.12Respondent and Intervenor, Sabine IndependentSeaman'sAssociation (SISA, the incumbent Union),assert that Clark's participation in the employee meet-ing was in his capacity as a member of SISA, not asa company supervisor. Having found that Clark wasa supervisor, and noting that at the time the meetingin question occurred he was the supervisor of employ-ees who attended the meeting, his conduct herein ispresumptively chargeable to Respondent unless, de-spite his supervisory status, he was acknowledged tobe a member of the bargaining unit." Clark cast achallenged ballot in the election and the challenge wasnot resolved because it was not determinative of theoutcome. Absent a showing that Clark was in the unit,and in light of Respondent's other antiunion conduct,128Respondent's answer was a flat denial of access which stated,in part,the following"The Company's rules prohibit nonemployees from boardingthese vessels unless on the ship's business"Thus it would appear that theprohibition againstany "visitor,"under which the Respondent now assertsitoperated, was actually a selective,not an absolute, rule1The complaint,at par 8, alleges that certain persons, including Clark,were, at all material times, supervisors within the meaning of the Act. Theanswer admits the allegations of par 8 of the complaint"except that WilliamScott Clark is a Cook and Relief Steward12We also correct hereby the following additional inadvertent error. TheAdministrative Law Judge,at JD sec II,C, 3, noted that Chief EngineerSpencer Owen"testified that he was a member of SISA [the incumbentUnion]"Owen actually testified that he was a member of Sabine Indepen-dent Seagoing Officers Association (SISOA) It does not appear that theAdministrative Law Judge placed such reliance on his mistaken identifica-tion of Owen with SISA as to warrant the conclusion that any prejudiceresulted13Montgomery Ward & Co, Inc,115 NLRB 645, 647,Nassau and SuffolkContractors'Association,Inc,118 NLRB 174, 181-182 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe conclude that Clark should be held as acting onbehalf of management, and that he therefore unlaw-fully coerced employees to sign a petition opposingthe SIU.Respondent moves to have the record reopened forthe purpose of admitting additional evidence regard-ing the discharge of employee John Lazenby. TheAdministrative Law Judge found, and we adopt hisfinding, that Lazenby was discharged in violation ofSection 8(a)(3). Respondent would have us consider,in support of the discredited testimony of CaptainWalter Smith, an affidavit and attachment purportingto show that on a certain date on which Smith testifiedhe made a telephone call regarding Lazenby, he didin fact call his home office. The Administrative LawJudge's rejection of Smith's testimony on this pointwas based on the testimony of other witnesses that themessage regarding Lazenby was sent by ship radio ona later date, and the mere fact that Smith placed a callto the office on the day he testified he discussed theLazenby matter would not in itself tend to contradictthe testimony of the other witnesses. We thereforedeny Respondent's motion.THE REMEDYHaving found that Respondent unlawfully deniedthe SIU access to its tankers, we shall add to theAdministrative Law Judge's recommended Order arequirement that Respondent grant access to SIU rep-resentatives, subject to reasonable regulations. It ispossible that, in other circumstances, it would be ade-quate to require the providing of information, such asport and vacation schedules, which would give theUnion a better opportunity to contact employeeswithout going aboard the tankers. Since Respondentalso refused to give this information when requested,however, we deem it inappropriate in this case to re-quire the Union to make a second attempt to contactthe employees on shore.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as hereinmodified, and hereby orders that Respondent, SabineTowing & Transportation Co., Inc., Port Arthur, Tex-as, its officers,agents, successors,and assigns, shalltake the action set forth in the recommended Order ofthe Administrative Law Judge, as modified below:1.Add the following as paragraph 1(a) and renum-ber existing paragraphs 1(a) through (e) accordingly:"(a)Continuing or giving effect to policies or com-pany rules pursuant to which representatives of Sea-farers International Union of North America, Atlan-tic,Gulf,Lakes and InlandWatersDistrict,AFL-CIO, have been denied access to employees onits vessels, for the purpose of soliciting their supportduring their free time, or for the purpose of consult-ing, advising, assisting, or otherwise communicatingwith them during their free time in regard to theirrights to self-organization; provided, however, thatnothing herein contained shall be construed to pro-hibit Respondent from making and enforcing reason-able regulations with respect to visits to its vessels bysuch nonemployee union representatives."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the election conductedin June 1971 in Case 23-RC-3606 be, and it herebyis, setaside, and that Case 23-RC-3606 be, and it is,remanded to the Regional Director for the purpose ofconducting a new election.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBERKENNEDY, concurring in part anddissentingin part:Iwould affirm the Decision of the AdministrativeLaw Judgein itsentirety.The record in thiscase, in my judgment,does notwarrant reversal of the Administrative Law Judge'sconclusionwith respect to Respondent's denial tononemployee organizers access to its property. Ijoined mycolleaguesin finding a violation inSiouxCity and New Orleans Barge Lines, Inc.,193 NLRB382, because the record in thatcasesatisfiedme thatthe employees were sufficiently inaccessible as tomake"ineffective the reasonable attempts by nonem-ployees to communicate with them through the usualchannels."N. L. R. B. v. The Babcock & Wilcox Compa-ny,351U.S. 105, 112 (1956).14In the instant case,however, the Administrative Law Judgeis correct inhis finding "that the General Counsel's case fails forlack of proof that the Company's denial ofaccess toits ships during the critical period deprived the SIUnonemployee organizers a reasonable opportunity tocommunicate their message to the crewmen."The General Counsel offered the general testimonyof two principalorganizersfor the SIU, Glidewell andWillard, as to difficultiesin communicating their mes-sage to crewmen.As noted by the Administrative LawJudge, they admitted on cross-examination, however,that they had contacts with 71 of the 168crewmen.General Counsel offered no rebuttal evidence to the14The Eighth Circuit denied enforcement of the SiouxCitycase, 472 F 2d753 (1973) SABINE TOWING& TRANSPORTATION CO.52 crewmen who testified about their contacts by rep-resentatives of the SIU. Employee Harley Kenney,who had signed a card for the SIU in April, testifiedthat Glidewell visited him and stated: "There are onlytwenty men that we have not seen." As noted by theAdministrative Law Judge, Kenney's testimony is un-disputed because Glidewell was not called in rebuttalto refute it.15With the record in this posture, I do notbelieve that it can be said that alternative effectivemeans of direct communication with employees arenot available.In addition to my disagreement with my colleaguesas to their appraisal of the facts in this record, I feelobliged to disassociate myself from the discussion of"General Counsel's burden of proof" and`prima faciecase" set forth in the opinion of the majority. It isunclear to me what the majority conceives to be theGeneral Counsel's burden of proof in this type ofcase. Similarly, the majority opinion discusses`primafaciecase" without providing guidance as to whatconstitutesa prima faciecase. As I read theBabcock& Wilcoxdecision of the Supreme Court and subse-quent cases, this Board is not empowered to orderaccess to nonemployee union representatives until theGeneral Counsel proves that union efforts throughusual channels are rendered ineffective by reason ofthe inaccessibility of employees.15General Counsel admits in his brief to the Board in support of hisexceptions that "some sort of contact was made with most of the employeesprior to the election " These contacts cannot be dismissed lightly as "ineffec-tive" simply because some of the contacts were in bars or at gates or docksAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,after trial, that we violated Federal law by discharg-ing three employees for supporting the SIU and byotherwise interfering with our employees' right to joinand support a union:WE WILL offer full reinstatement to NumaLouis Juneau, John Lazenby, and RandolphSvendsen, with backpay plus 6-percent interest.WE WILL, subject to reasonable rules and regu-lations, allow nonemployee SIU organizers tohave access on our tankers to our employees dur-ing their free time for the purpose of solicitingtheir support, or for consulting, advising, meet-ing, or assisting our employees in regard to their427rights to self-organization.WE WILL NOT discharge any of you for support-ing Seafarers International Union, AFL-CIO, orany other union.WE WILL NOT encourage you to sign any antiun-ion petition.WE WILL NOT warn any of you of harm for sup-porting a union.WE WILL NOT tell any of you that we will nothire SIU or other union applicants.WE WILL NOT unlawfully interfere with yourunion activities.SABINETOWING & TRANS-PORTATION CO, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston, Texas 77002, Telephone 713-226-4296.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Theseconsolidatedcaseswere tried at Houston, Texas, on Decem-ber 21-23, 1971,' and on January 6, April 11-13, May 8-9,and 30-31, and June 1-2 and 5, 1972. The charges were filedby three individuals (John E. Lazenby and Randolph S.Svendsen each filing a charge on June 30, and Numa LouisJuneau, Jr., filing a charge on August 16), and the complaintwas issued on November 18. Pursuant to a Board orderdated December 8 in the representation case, the complaintand representationcaseswere consolidated for trial on De-cember 14. The primaryissues inthe complaintcases arewhether the Company, the Respondent, (a) unlawfully de-niedaccessby nonemployee union organizers to employeeson board its five deep sea tankers, (b) engaged in certaincoercive conduct during the election campaign, and (c) dis-criminatorily discharged three union supporters in violationof Section 8(a)(1) and (3) of the National Labor RelationsAct.In the representation case, the petition was filed by the1All dates are in 1971, unless otherwise stated 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDSIU (Seafarers International Union of North America, At-lantic,Gulf, Lakes and Inland Waters District, AFL-CIO)on April 2. After interventions by incumbent SISA (SabineIndependent Seamen's Association) and the NMU (Nation-alMaritime Union of America, AFL-CIO), a stipulatedconsent election was held between June 9 and 23 in a unitof "All unlicensed employees on all sea-going ships of theCompany, including boatswain, quartermasters, able sea-men, ordinary seamen, pumpmen, oilers, wipers, firemen-watertenders, cooks and messboys," excluding "stewards,radio operators, guards, watchmen and supervisors as de-fined in the Act." With approximately 167 eligible voters,there were 93 votes for SISA, 60 for SIU, 2 for NMU, 1 fornone, and 11 challenged ballots, a number insufficient toaffect the results of the election. The SIU and NMU filedtimely objections. There being no exceptions filed to theActing Regional Director's November 19 report and recom-mendations on the objections, the Board on December 8adopted the recommendations, overruling all the NMU ob-jections and 3 of the SIU objections, and authorizing aconsolidation for trial of the 10 remaining SIU objectionsand the issues in the complaint cases.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, Company, SIU, andSISA, I make the following:FINDINGS OF FACTIJURISDICTIONThe Company,a Delawarecorporation,maintains an of-fice and place of businessin Port Arthur, Texas.It annuallytransports goods and materials from various States to otherStates in interstate commerce,receiving therefor gross reve-nue in excessof $50,000. The Companyadmits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that the SIU,SISA, and NMU are labororganizations within the mean-ing of Section2(5) of the Act.ItALLEGED UNFAIR LABOR PRACTICESA. Alleged Unlawful Denial of Access1.The settingThe main question in this proceeding is whether the SIUnonemployee organizers were unlawfully denied access tothe unlicensed seaman on board the Company's five tank-ers. (The NMU's organizational efforts were minimal.)Between November 1970 and the following June whenthe election was held, the SIU engaged in a major effort toorganize the deep sea crewmen who work and live above thetankers, which operate mostly coastwise to various Gulf andAtlantic ports. The SIU assigned over 15 organizers, someof them operating over a large area and going from port toport to meet the ships, but most of them organizing primar-ily in the vicinity of the ports of their regularassignments.Although the Company refused to permit the SIU organ-izers to board the ships in port to communicate with theseamen, the SIU was able in 5 months to get pledge cardssigned by the necessary 30 percent of the 160-odd unli-censed crewmen for filing the April 2 petition. (The evi-dence does not disclose how many of the 88 or 89 cardssubmitted with the petition were valid cards from currentemployees. Evidently the cards constituted less than a ma-jonty.) The complaint does not allege to be unlawful theCompany's denial of access druing this first part of theorganizing drive.During this organizing period before April 2, the Compa-ny was permitting noncrew officials of the SISA (the incum-bent independent or company union) to campaign on boardagainst the SIU. On March 28, SISA Secretary-TreasurerDarrell Hicks met the SSGuadalupeat Pascagoula, Missis-sippi, called a meeting of the unlicensed crew in the crew'smess immediately before dinner, and talked against theSIU. On March 30, 2 days later, Hicks and SISA PresidentJames "Peewee" Clark met the SSTrinityat Pascagoulaabout 3 a.m., had the crew awakened, and held a meetingwith them in the crew's mess. Hicks testified that both Clarkand he talked at the meeting, and that he gave the crewmenabout a 30-minute "pep talk," campaigning against the SIU.(In this meeting, and also on the SSBrazos,he talked to thecrewmen about not being able to come aboard after a peti-tion was filed.) In meeting the ships, both Clark and Hickswere acting in a dual capacity, representing the Companyas well as the SISA.2 This dual capacity is considered inconnection with SIU's access to crewmen in port, and thetestimony about purported fear of crewmen to talk in thepresence of Clark and Hicks. (The complaint does not allegethat the SISA is an illegally assisted or dominated labororganization.)Itwas during the crucial period of April, May, andJune-between the filing of the petition and the holding ofthe election-that the Company is alleged to have unlawful-ly denied access to the ships, as requested by the SIU inwriting on April 6. SISA Officials Clark and Hicks were notallowed aboard the ships during this time, but the SISAship's delegates continued to hold anti-SIU meetings, withthe apparent knowledge of the Company. As discussed lat-er, a company supervisor (Relief Steward W. Scott Clark)participated in one of the shipboard meetings at which peti-2Not being unlicensed crew members working aboard any of the ships,they were not in the stipulated bargainingunit(although the Company laterincluded Clark's name on theExcelsiorlist)Neither was paid any salary bySISA On March 30, Clark (who was on the Company's shorepayroll)brought crewmen aboard theTrinityfrom the Port Arthur office, and Hickscame on board as a salaried "agent" for the Company in Pascagoula Asrevealed by Relief Captain Walter Smith, Hicks ordered supplies andrepairsfor the ship, and sometimes helped in obtainingcrewmenwhen needed "hescouted around and had a list ofseamen out of work," and "if he hadsomeone available to fulfill our requirements, he would [presumably aftergetting approval from Employment Agent James Lewis' office]send them ondown" to the ship, after sending "them to the doctor for theirexamination "Hicks' responsible position with the Company was also revealed at the trialwhen Personnel Director Otis Barnes testified that on occasions during thesickness of Operating Coordinator Jabo Young (the management representa-tive who assisted counsel at trial in the presentation of the Company's de-fense),Hicks had taken the pay aboard the ship (a functionalso performedby Employment Agent James Lewis) I discredit Hicks' denial that he evertold Employment Agent Lewis about seamen being available, and credit thetestimony of SIU Organizer James Willard (formerly employed by the Com-pany) that he had been present when Hicks recommendedthat someone behired SABINE TOWING & TRANSPORTATION CO.tions were drafted,affirming support of the SISA and op-posing any outside union or an election.(Steward Clarkspoke against an outside unionin the April 4meeting on theSSColorado,and signed the petition which concluded, "Wewould like no interference from any outside maritimeunions." The petition was typed by the radio operator, amember of the ship's licensed personnel.)Pursuant to SISASecretary-Treasurer Hick's encouragement,that they speakup for and defend the SISA,the ship's delegates(elected bythe SISA members)carried on the anti-SIU campaignaboard the ships. On all or most of the ships,there were alsocrewmen supporting the SIU.The alleged discriminatorydischarge during the election campaign of two of them is inissue,as well as a supervisor's statement to one of them thathe could get his "head bashed in" if he kept"mouthing thatSIU around the ship."There were various election issues involving comparativecontractual provisions;e.g.,wages, overtime pay, welfare,pension,and retirement benefits,vacations,and grievancehandling.But a key issue was protection or loss of jobs.Whereas the SIU sought access to the employees to commu-nicate the message that the employees would have both jobsecurity and greaterjob opportunities through a hiring hall,"The SISA [as summarized in its brief] urged the crew mem-bers that a hiring hall would open Sabine boats to otherSIU members and jeopardize their present job security."There is evidence that Employment Agent Lewis also madethis SISA campaign contention.2.Request to board shipsOn April 6(4 days after the petition was filed),the SIUrequested in writing permission for its representatives "to goaboard your deep-sea tanker fleet.. .for the purpose ofenabling the Union to communicate directly with the crewmembers in support of its organizational efforts." It citedthe Board's holdingsin Interlake Steamship Co.,174 NLRB308 (1969),and 178 NLRB 128 (1969),and offered "todiscuss with you plans and conditions which will be fair tobothsides."The Company denied the request on April 8,stating its belief that the Union"will have ample opportuni-ty to contact these employees during their off-duty timewhile the vessels are loading and discharging cargo andthrough correspondence."It also stated that it would be"exceptionally hazardous"to permit nonemployees "toboard the vessels for purposes you request,"and againstcompany rules for nonemployees, "unless on the ship's busi-ness." It made no responseto the SIU'soffer to discuss"plans and conditions"for boarding(as had been offeredin the citedInterlakecase(178 NLRB at 129), in which theBoard rejected the employer's "expressed fears of the conse-quences of permitting access for organizational purposes.")3.Home visitsThe Excelsiorlist,which the SIU received on May 6,showed that the 168 listed persons lived in 9 different States:107 in Texas,33 in Louisiana,11 in Florida,8 in Mississippi,and 9 in other States(2 each in Alabama,Arkansas,Califor-nia,Georgia,and I in Nevada).No street address wasshown for 52 of them(who lived in rural areas or in small429towns).The SIU was able to find a listed telephone forabout three-fourths of them.A major problem was to learnwhich of the crewmen were on vacation,and then to findthem at home. The Company refused to supply SIU with avacation list, and the information received by questioningcrewmen about who were off the ship often proved unrelia-ble.TheExcelsiorlist,with the available telephone num-bers, was broken down into geographical areas and sent toSIU organizers in various ports. When information wasreceived about a crewman being on vacation,an organizerwould be assigned to try to contact him. SIU OrganizerThomas Glidewell,who concentrated on the Texas-Louisi-ana area for home visits, made many telephone calls to thehomes of crewmen, but found very few to be at home. Whenvisiting the homes,he would usually find that they were onthe ship, or off on vacation but not at home. (Eighty-two ofthe Texas employees lived in a radius of about 40 miles ofPort Arthur,another 13 lived within a radius of about 90miles, and the remaining12 livedin different parts of theState,up to several hundred miles away. There were nostreet addresses shown for 24 of them.In Louisiana, thehomes were scattered in a large area over the southern halfof the State,and over half of them had a box,instead of astreet number,listed for their address.)James Willard, theother SIU organizer who testified,alsomade some homevisits in Texas and Louisiana. He testified that he foundabout half of the people he went to visit to be at home, buthe was not asked how many of these home visits occurredduring the crucial 3-month period.Glidewell received tele-phonic reports from organizers assigned in other areasabout generally unsuccessful efforts in finding crewmen athome.The General Counsel did not offer evidence of the totalnumber of crewmen actually visited in their homes by thevarious organizers duringthe April-June period.Later inthe trial,SISA called a total of 52 crewmen who testifiedabout their contracts with the SIU during the 3-month peri-od. A total of 14 of them testified that they had been visitedin their homes during that period.4. Literature distributedThe SIU mailed a considerableamountof literature tothe crewmen. Although SIU Business Agent Paul Drozak(who assigned the organizers in the campaign)testified thatnearly half of the literature mailed each time to the personson theExcelsiorlistwas returned,the returned mail was notsaved to substantiate the extent of the returns.There wasalso a certain amount of SIU literature taken aboard by SIUsupporters, and mailed to crewmen on board. The evidenceis in conflict about how long some of this was allowed toremain in the mess halls or lounges and on the bulletinboards. SISA supporter James Ballard credibly testified thathe removed SIU literature from the bulletin boards andmess tables on the SSBrazosand threw it away. SIU sup-porter Robert Thompson credibly testified that on the SSGuadalupe,he saw Relief Captain B. R. McCluskey removeSIU literature from the bulletin board and throw it in themess trash can. (McCluskey testified, "Not any time that Iknow of,"when asked if he ever removed any union litera-ture.)Other SIU literature was thrown overboard. John 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiggs, a General Counsel'switness(as confirmed by SISAwitnessBobby Gaylor) saw SIU literature on a far table intheTrinitymesshall for a couple of weeks. About 40 percentof the SISA witnesses did not testify about seeing SIU litera-ture on board.5.Organizers'contacts in portThe issue, about which most of the evidence at the ex-tended trial was offered,was whether access to the crew-members at the gate or docks, and in bars and tavernsfrequented by seamen, afforded the SIU nonemployee or-ganizers a reasonableopportunityto communicate theirmessage to the crewmen.The tankers, each with an unlicensed crew of about25-28,are customarily in port for 17 to 35 hours about eighttimes a month.In port,the crewmen are permitted to goashore when not on watch (4 hours on and 8 hours off), andnot working days (from 8 a.m. to 5 p.m.), or loading stores.a.Evidence of inaccessibilityThe General Counsel did not present evidence of the totalnumber of crewmen who could not be reached with the SIUmessage at the docks and gates and in the taverns during thecrucial period between the filing of the petitionon April 2and the holding of the election in June.Instead,he offeredtestimony of two of the principal SIU organizers,Glidewelland Willard,who testified about the"numerous realisticproblems"involved in organizing at the dock gates,Inter-lake Steamship Co.,178 NLRB 128 (1969), and the unsuita-bility of "some waterfront bar or lounge"as a place todiscuss union campaign issueswhen theseamen are "seek-ing pleasure and relaxation."OrganizersGlidewell and Willard gavea number of rea-sons for limited success in talking campaign issues at thegate or at the dock.The seamen would be eager to leave ifsomeone was waiting for them.Itwould be difficult to talkwith more than one if the seamen were leaving in a group.There was a problem of getting unfamiliar seamen identi-fied as members of the crew in time to talk to them beforethey left.Many of the crewmen would not talk, or takeliterature,in the presence of a ship's officer,or in the pres-ence of SISA officials Darrell Hicks and PeeweeClark (whoserved in the dual capacity,representing both the Companyand SISA),and one or both of these SISA officials werepresent much of the time at the"home"ports in the Gulfarea.In some of the ports,the organizers were able to goonto the dock, where they attempted to talk with the crew-men taking on stores.Such talk was usually quite limited:some of the crewmen indicatingtheydid not want to talk"by looking over their shoulder to see if the chief mate waswatching." (As an experienced seaman himself,Glidewellgave this explanation for the fear on the part of the crew-men: "If you give a seaman enough time he is going to messup, I don't care who he is. . . . So all you have to do is layfor him.He is going to be late sooner or later. . . . You cancut him rightto the veryminute of coffee time.You can getrid of him. And the guys know this. . . . And there's veryfew nonunion steamship companies left, and that means,say, he is with Sabine,and he did get fired. . .his positionis, `Where do I go now?"') Some of the seamen wouldneither speak nor identify themselves as they left the gate.Some would not go ashore, particularly when awayfrom thehome ports. Sometimes the crewmen were willing to take aride with the organizer into town or to a bar,giving theorganizer more time to talk with them.After leaving the dock or gate, the organizers would at-tempt to locate the crewmen in bars or taverns frequentedby seamen.(Some of the seamen would spend their timeashore in various other ways.) When the seamen could befound and identified as members of the unlicensed crew,there were many obstacles to communicating the unionmessage:high noise level or the entertainment,seamendrinking too much for serious discussion, the presence of awife or girl friend or supervisors from the ship,or interfer-ence from an SISA official.On cross-examination by the Company and SISA coun-sel,OrganizersGlidewell and Willard were questionedabout their contracts with each person on theExcelsiorlistfrom November 1970 until the June election. (Therefore theorganizers'answers were not confined to the contacts madein the April-June period.) Testifying from memory, withoutany records or reports from the various organizers (exceptGlidewell's copy of theExcelsiorlist bearing symbols he nolonger remembered), the two organizers admitted home orother contracts or discussionswith 23of the crewmen wholater testified for SISA,plus an additional 48 employees(totaling 71 contacts.)Theyalso testified that 13 crewmen(3 SISA witnesses and 10 others) had refused to talk tothem. They denied having had the opportunity to talk withthe remaining 84 persons on theExcelsiorlist (168 minus84).b.Evidence of accessibilitySISA called 52 crewmen (nearly a third of those on theExcelsiorlist),who testified about the SIU contracts duringthe April-June period. In summary, 14 of them testified thatthe SIU had visited them in their homes; another 32 (total-ing 46)testified that the SIU had contacted them elsewhere(in bar, at gate or dock, or had given them a ride or hadtelephoned them);one (Wesley Stone)was never contacted;and five avoided any contact or refused to talk with SIU.Thus, 46 SISA witnesses claimed that they had been con-tacted at home or elsewhere between April and June, where-asOrganizersGlidewellandWillardhad admittedcontacting only 23 of them, from November to June.Some of the testimony by the SISA witnesses is in generalagreement with that of Organizers Glidewell and Willard.At least six of the SISA witnesses testified about themselvesand/or others seldom going ashore.Some of them indicatedthat a bar or lounge was an inappropriate place to talkabout a union:theywere interested in drinking and enjoy-ing themselves, and did not want to be disturbed. Whilesome would stop and talk at the gate,there was testimonythat the seamen were usually in a hurry to leave.Some didnot frequent the bars.Unfortunately,though,it seems that some of the testimo-ny (as contended by the General Counsel) was "obviouslyexaggerated or misrepresentation of facts to curry favor"with the Company. I note that Joseph Meyer finally admit- SABINE TOWING & TRANSPORTATION CO.ted, "I just pulled it out of the air, I guess,"after reducingfrom 20 to 30, to 8 to 10,the number of hours he estimatedhe spent with SIU representatives "discussing the campaignissues." I also note that other purported contacts,cited inSISA's brief, totaled about 15 to 20 hours (DraydonMoore), 15 to 25 hours (John Reynolds), and 10 to 20 hours(Ralph Dominque). Other witnesses gave varying numbersof purported contacts (some lengthy and repeated), andtestified about SIU organizers talking to crewmen individu-ally and in groups, and buying the drinks.The General Counsel did not offer any rebuttal. I there-fore have no way of knowing whether the specific testimo-ny, given by SISA witnesses, had refreshed the memory ofOrganizers Glidewell and Willard, or whether they wouldhave denied the specifics.Moreover, many of the SISAwitnesses testified about contacts with other SIU organizers,who were never called to testify. Also, there remained undis-puted the testimony by SISA witness Harley Kinney thatabout April, Glidewell went to his home and showed hima list of crewmembers for each ship (not the laterExcelsiorlist), counted the X's by the names,and said that"only 20men we haven't seen. . . .By the time I talk to you we willhave seen 12 more,and I hope to see 1 of the others, myself,and that will be 9 we haven't seen." (Afterso testifying, heconceded that"those figures do not add up,"but claimedthat Glidewell"told me definitely there were 20 men theyhadn't seen.And I was kind of surprised.")Even if Glide-well had made such.a statement,and it was true,itwouldhave referred primarily to contacts(of unspecified lengths)during the card-signing period,and not to the critical periodfrom April to June,when a key election issue was job securi-ty, and SISA was claiming(as President Peewee Clark toldRobert Thompson)that if theSIU won,SISA memberswould be "replaced by SIU people." Nevertheless, rebuttaltestimony by Glidewell on the matter would have beenhelpful in makingcredibilityfindings and determining theextent of the SIU contacts during the campaign.6.Contentions of the partiesThe General Counsel argues that the crewmen on the fivetankers, when not beyond the SIU nonemployee organizers'reach at sea, are"off to their homes scattered over severalStates,pursuing their various needs and interests ashore infar-flung ports-of-call, or, perhaps,seeking pleasure andrelaxation in some waterfront bar or lounge.Itwould be agross miscarriage of justice to hold that Respondent's em-ployees were`reasonably accessible'to the Union."N.L.R.B. v. Babcock & Wilcox Company,351U.S. 105 (1956);Central Hardward Co. v. N.L.R.B.,407 U.S. 539 (1972);Interlake Steamship Co.,174 NLRB 308 (1969), and 178NLRB 128 (1969). The SIU arguesin itsbrief that it takestime to win a seaman's confidence,and to explain the cam-paign issues,and that the"fleeting encounters on the docks"are insufficient when competing against"an entrenchedcompany union."It also downgrades"waterfront saloons"as a place for serious discussion.Both the Company and SISA, relying also onBabcock &Wilcox,contend that access to the ships was not necessarybecause the SIU was able to reach the crewmen with its431message through"widespread"or "abundant"contacts inport and through the distribution of literature. Concerninghome visits, the Company contends that the testimony bySIU representatives "does not leave the impression of anysincere effort" to make them, whereas SISA contends that"it seems highly likely that there was substantial additionalhome contact" than those admitted by the SIUrepresenta-tives who testified.InBabcock & Wilcox,351 U.S. at 113, the Supreme Courtdiscussed the governing consideration for determiningwhether nonemployee organizers are entitled to access tocompany property:The right of self-organization dependsin some measureon the ability of employees to learn the advantages ofself-organization from others. Consequently, if the lo-cation of a plant and living quarters of the employeesplace the employeesbeyond the reach of reasonableunionefforts tocommunicatewiththem,the employermust allow the union to approach his employees on hisproperty. [Emphasis supplied.]Elsewhere in the decision, the Supreme Court held that anemployer could validly post his propertyagainst nonem-ployee distribution of union literature "if reasonable effortsby the union through other available channels of communi-cation will enable it to reach the employees with its mes-sage," provided the employer "does not discriminate againstthe union by allowing other distribution." 351 U.S. at 112.(Here, although the Company permitted noncrew SISA offi-cials to board the tankers and campaign against the SIU inmeetingsheld in the crew'smessbefore the April 2 filing ofthe petition, it prohibited both the noncrew SISA officialsand the SIU organizers from boarding the ships during thecritical period from the filing of the petition until the hold-ing of the election in June.)Also in thesame decision, theSupreme Court held that "when the inaccessibility of em-ployees makes ineffective the reasonable attempts by non-employees to communicate with them through the usualchannels, the right to exclude from property has been re-quired to yield to the extent needed to permitcommunica-tion of information on the right to organize."Ibid.7.ConcludingfindingsAfter weighing all the evidence, I find that the GeneralCounsel's case fails for lack of proof that the Company'sdenial of accessto its ships during the critical period de-prived the SIU nonemployee organizers a reasonable op-portunity to communicate their message to the crewmen.The General Counsel tried the case on the theory that theSIU did not have reasonable access to the employees at thedock and in the bars, or at the employees' widespreadhomes. However, in offering his proof, he stopped at intro-ducing evidence of the difficulties encountered, withoutbeing prepared to introduce evidence of the actual numberof employees who could not be reached through such ef-forts. He produced on this issue only 2 of over 15 organizers, 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDand neither of them was prepared to testify other than frommemory about the contacts made among the 160-odd crew-men. Neither of them produced any records or reports oftheir own or other organizers, showing how many the SIUcould or could not reach with its message during the April-June period. Then when 52 crewmen were called and ques-tioned in detail by the SISA and company counsel about theSIU contacts in that period, the General Counsel failed torebut their testimony.It is true that there was a large number of crewmen whomSIU Organizers Glidewell and Willard denied contactingand who were neither called nor specifically mentioned bythe SISA witnesses. However, I do not find, as argued bythe SIU, that this demonstrates that the SIU was not ableto contact and discuss the campaign issues with them. Al-though Glidewell and Willard were two of the principalorganizers, they gave only their memory of who were con-tacted; they could not testify whether other organizers, inother ports, had contacted them.As previously noted, the SISA continued to have anti-SIU meetings on board after the filing of the petition, andSISA ship's delegates continued to campaign against theSIU. However, this was activity by the employees them-selvesand did not entitle the nonemployee organizers to goon company property.General Dynamics/Telecommumca-tions,137 NLRB 1725, 1728-29 (1962). I also find that theone instancein which a company supervisor (Relief StewardClark) participated in one of the anti-SIU meetings andsigned the petition against any outside union during theApnl-June period does not lay the predicate for a differentresult.The General Counsel strongly relies on the Board's hold-ings in therepresentationcase,Interlake Steamship Co., su-pra,174 NLRB at 309, 178 NLRB 128, in which the Boardheld that where the crewmen spent virtually all of their timeon board the Great Lakes vessels "beyond the reach ofreasonable union efforts to communicate with them" (citingBabcock & Wilcox,and "the means of direct and personalsolicitationwere severely limited," the employer was re-quired to honor the union request for reasonablemeans ofaccess to the employees aboard ship when in the majorports.However in that case, in which theelection was setaside, there were no findings or allegations as to what effortsthe union made to contact employees personally during the4 to 8 hours when two-thirds of the crew were permitted togo ashore. Here, the evidence shows a major effort by theSIU to contact the employees, but the General Counsel hasfailed to meet its burden of proving ineffective the attemptsto contact and discuss the campaign issues with the crew-men at the gates or docks, at the bars and taverns, whileproviding them transportation, or in telephone conversa-tions or home visits during the critical period. (In the cir-cumstancesof this case, including the nature of the key issueof job security, I consider the effectiveness of distributingliterature of lesser importance: "mail is no substitute forface to face contact,"N.L.R.B. v. Tamiment, Inc.,451 F.2d794, 798 (C.A. 3, 1971).)The General Counsel having failed to prove that the deni-al of access to the ships was unlawful, I shall thereforedismiss the allegation that the denial violated Section8(a)(1)of the Act.B. Other Alleged Interference1.Statement by Steward EbanksSteward James Ebanks, a supervisor on the SSTrinity,was the immediate superior of John Lazenby,a new mess-man who had been on board less than 2 months. While theship was in Piney Point, Maryland, about March 24-25,Lazenby visited the SIU's seamanship school there. Uponreturning to the ship, Lazenby enthusiastically talked aboutthe SIU and the school, and showed Ebankssome literaturefrom the school. A day or so later, at sea, Lazenby andEbanks were in the storeroom with messman John Riggs. AsLazenby credibly testified, Ebanks told him, "You know,you keep mouthing that SIU around this ship, that is a goodway to get your head bashed in or a knife in your back .. .because these old men on here aren't going to stand by andlet some young punk come in and change things around."(Riggs did not have as clear a recall as Lazenby about whatwas said. He remembered Lazenby saying in the storeroomhe thought SIU was better than SISA, when Ebanks cau-tioned Lazenby about talking about the SIU on board, say-ing something like, "You should be careful what you saybecause you can lose your job or you can get in trouble.")Ebanks, who impressedme asnot being a crediblewitness,not only denied saying anything to Lazenby about gettingstuck with a knife or getting his head bashed in, but deniedeven knowing that Lazenby was a SIU supporter. (Inotethat a SISA witness, cook Vincent Martin, testified thatLazenby talked about the SIU "all the way back to Pasca-goula," and that another SISA witness, boatswain MarvinReed, testified that Lazenby spoke a lot in favor of the SIUin the mess hall at dinner, and "seemed to be the mostinfluenced" by the SIU school.) I discredit Ebanks' denials.Although Ebanks was not personally threatening Lazenbywith harm, I find that the warning by Ebanks, Lazenby'simmediate supervisor, that "mouthing that SIU around thisship" was "a good way to get your head bashed in or a knifein your back"-particularly in the context of the organizingcampaign and the captain's insistence on that same trip thatLazenby was quitting rather than taking off a trip,as dis-cussed later-was coercive and tended to interfere with theorganizational rights of the employees in violation of Sec-tion 8(a)(1) of the Act.2. Interference by Relief Steward ClarkW. Scott Clark (brother of SISA President Peewee Clark)was a relief steward on the SSColorado.(The evidenceclearly shows that as a relief steward, he possessed andexercised the same supervisory authority as the steward.Serving as a supervisor, he effectively recommended thedischarge of messman Randolph Svendsen, as discussedlater. In its answer, the Company admitted that Scott Clark"At all times material herein" was its agent and a supervisorwithin the meaning of Section 2(11). Although Clark alsohad the rating of cook or chief cook, he was serving in thesupervisory capacity of relief steward at all times in questionherein.)On April 4 (2 days after the SIU filed the election peti-tion), Scott Clark took an active part in the calling and SABINE TOWING & TRANSPORTATION CO.holding of a special meeting on board to oppose the SIU.SISA witness Charles Wiltz(who impressed me as an hon-est, forthright witness)was one of the messmen servingunder Clark at the time. Wiltz credibly testified that Clarktold him to be at the meeting,and messman Svendsen credi-bly testified that he saw Clark write the notice of the meet-ing on the mess hall bulletin board.The SISA ship'sdelegates, councilmen Judson Godbold and Robert Goreofficially conducted the meeting, but, as SISA witness Wiltzcredibly testified, Scott Clark seemed to be in charge, andexplained that there was going to be an election and talkedaboutsigning apetition. (Clark testified that "we had gottena letter that we was going to be organized," and "what wewere trying to do" was "to try to stop it.") SISA witnessBobbyGaylor (who impressed me as being eager to givetestimonyfavorable to the Company) conceded that Clark,aswell as others, stated his opposition to any outsidemaritime union.SISA witness Emery Faul also testified thatClark spoke in favor of the petition. The petition, draftedat the meeting and takento be typed by the radiooperator(a member of the licensed personnel),was addressed to theNLRB, dated April 4, and read (in all capitals):We the undersigned held a meeting aboard the S/SCOLORADO at 6 p.m. Sunday 4th day of April 1971.The meeting was held for the purpose of signing thisletter letting it be known that we are in good standingwith the Sabine Independent Seamans Assn.and thatwe would like no interference from any outside man-time unions.As Wiltz credibly testified Clark stated that if anyone hadsigned a pledge card, he should not sign the petition, andthat no one was forced to sign it,but "the more names wehad the better off it was for us." Svendsencrediblytestifiedthat it was Clark who answered when Svendsen and anothercrewman asked questions about signing the petition if some-bodyhad signedan SIU pledge card. Clark admitted, "I hadas much part" in the meeting"as anybodyelse." (I discreditSISA witness Jerome Hartman's testimony that Clark wasnot at the meeting.Ialso discredit SISA witness GroverIkner's testimony that the meeting "was my own idea" 100percent,that it was Gore who wrote the notice on the bulle-tin board,and that Clark did not take any part in the meet-ing, "Not that I know of." I also discredit Gore's testimonythat he did not remember Clark "having anything to say"at the meeting, and that he (not Clark) posted the notice onthe board. Gore conceded that they had "talked aroundthere a couple of trips" about the matter.) With the excep-tion of SISA delegate Grover Ikner, who inadvertentlyfailed to sign,allof the other 27 crewmen on board(includ-ingthose who had signed SIU pledge cards),plus StewardClark, signed the petition. Later, as Wiltz credibly testified,he talked to Clark about changing his mind and Clark per-sonally scratched off Wiltz' name from the petition. (Clarktestified that one copy was sent to the NLRB,one to theSISA office, and one to each of the other four ships as asuggestion that"if they didn'twant an election, to do thesame thing. . . . Maybe we could avoid it by each shipsending acopy.")Neither the Company nor SISA discusses in its brief thisinterference,by a compnay supervisor, with the employees'433organizational rights. I find that by his participation in thecalling and holding of the meeting,and signing the petition,Relief Steward Clark "solicited employees to sign a petitionopposing the SIU," as alleged in the complaint, and that theCompany thereby coerced the employees in their Section 7rights, in violation of Section 8(a)(1) of the Act.3. Statementsby Employment Agent Lewisa.To SwearingenOn June 2, Employment Agent James Lewis (an admittedsupervisor) went aboard the SSTrinityto pay off the ship.He talked to wiper Keith Swearingen who was scheduled togo on vacation. As Swearingen credibly testified, Lewis ex-plained why a relief was not there: "He said that they .. .couldn't find any wipers right now because . . . they werehaving to check everyone out . . . make sure that theyweren't getting any SIU men aboard ship...because ofthis election. They didn't want to have any SIU instigators... aboard ship." Thereafter Lewis-repeating the SISAkey campaign contention-told Swearingen that he wouldbe better off staying with the SISA because the SIU was"just trying to get the ships and not the men," and thatSwearingen had a permanentjob with the Company as longas he wantedit,but he would not with the SIU. Althoughcalled as a defense witness, Lewis was not questioned aboutthis conversation.The allegedcoercion is not mentioned inthe Company's brief.Employment Agent Lewis was the company official orrepresentative to whom all the crewmen looked for theiremployment. In agreement with the General Counsel, I findthat Lewis' statement about SIU applicants for employmentbeing screened out-particularly in the context of his com-ments about Swearingen not having a permanent job if theSIU won the election (which was scheduled later thatmonth)-was coercive and tended to discourage employeeparticipation in the organizational efforts. I therefore findthat the Company thereby interfered with the employees'exercise of their Section7 rights,in violation of Section8(a)(1) of the Act.b. To fourother crewmenAbout a month earlier,on May 9, Employment AgentLewis made a similar statement to four other employees,according toGuadalupewiper Numa Juneau.On that Sun-day evening, Juneau had gone with fellow crewmen BennieBallard and Robert Ackerman and with Grover Ikner, anSISA delegate on the SSColorado,to Lewis' office to pickup mail.Theywere in the office over 30 minutes,discussingvariousmatters, including employment, unions, and theelection.During the discussion,according to Juneau,Lewis tooksome files from the filing cabinet, opened several of themto show the employees the applications he had received, and"told us" from the different companies the applicants hadworked for, "whether they was SIU or NMU, and that hewould not hire these people because he didn'twant them inthe company union" or "he didn't want them in the Compa-ny taking up our jobs."Thistestimony was bolstered on 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross-examination when Juneau gave the details,that Lewisread from one of the applications, "Texaco" (an "NMUcompany"), which Juneau testified he remembered because"Ackerman's father is chief engineer for Texaco." Then, asthe four employees were leaving,Lewis said"to be sure andnot mention a word about the conversation that we had inthe room because[Lewis]could get fired over it." (It devel-oped at the trial that the Company had written the officersand supervisors on April 8, urging them to be careful topreserve the Company's neutrality. Lewis claimed that hedid not receive this communication and denied that Person-nel Director Barnes spoke to him about the matter. To thecontrary,Barnescredibly testified that he discussed withLewis "that we was to stay neutral on the situation, and wehad a letter from the Company to that effect.")When called as a defense witness, Employment AgentLewis gave a most implausible account of what happened.He testified that Ackerman asked him if there were manyseamen on the beach. "I put my hand on a pile of applica-tions that were laying on the desk,"and said,"I have thismany . . . from the WestCoast,from the East Coast, fromall over the United States,"thumbing through the stack ofapplications about an inch or inch and a half high. ThenAckerman asked "if any of those were SIU or NMU. I saidI didn't know" (Emphasis supplied.) I find it inconceivablethat Lewis would be telling Ackerman that he did not knowwhether the applicants were SIU or NMU in view of thecommon knowledge in the industry, admitted by Lewis him-self, that a seaman's affiliation is revealed by the companiesfor which he works. Lewis denied saying he would not hireany of those applicants,or telling the crewmen not to men-tion the conversation.Inote that Lewis testified that afterthe filing of the election objections (in which it was allegedthat Lewis showed employees the applications and statedthat SIU and NMU members would not be employed, butnot to tell anybody), he talked to Ikner, Ballard, and Acker-man-not to Juneau-"asked if I had showed them anyapplications or documents in my office,"and received nega-tive responses.(Thisquestioning is considered in connec-tion with Juneau's later termination.)Ialso note that whenLewis was asked on the stand whether anyone with theCompany had asked him to explain what happened con-cerning the allegation in the objections about him, he an-swered"No." Tothe contrary,Personnel Director Barnes(who impressed me as a more trustworthy witness)testifiedthat he had gone over the objections with Lewis,and hadtalked to Lewis about whether Lewis had done what wasalleged.In resolving the conflict between the testimony of crew-man Juneauand Employment Agent Lewis, I find the high-ly contradictory testimony of the three other crewmen oflittle value. Benny Ballard, called by the General Counsel,corroborated Juneau's testimony about Lewis stating theseunion applicants would not be hired. However, he appearednot to have as good a memory as Juneau.Moreover,he gaveconflicting testimony and impressed me as being an SIUsupporter who was less than a candid,forthright witness.Ikner,an SISA delegate,appeared to be just as partisan onthe other side(and gave,as indicated above,discreditedtestimony concerning the April 4 meeting on theColoradoand Relief Steward Clark's participation). He claimed thatLewis indicated that no jobs were available at the time forthe union applicants. The remaining witness Ackerman,gave testimony in great conflict with all the others. Heclaimed that when the four crewmen went into the office,he asked Lewis whether voting for the SIU or NMU wouldput him out of a job, and Lewis answered, "I have got somerecords here that show what happened when the tugs wentunion. You can see for yourself." According to Ackerman,he and the other three crewmen looked at the tugboat re-cords, which showed "the guys that had to leave" when theSIU came in. (Ikner and Lewis testified after him. Iknertestified that he did not see any tugboat records and "didn'thear anything about that." Lewis testified that PersonnelDirector Barnes' tugboat file was on his desk that weekend,but that he did not hand it to Ackerman, and did not seeanybody flip through it. Moreover, nothing in the file con-cerned the replacement of employees when the tugs wentunion.) There appears to be merit to the General Counsel'scontention that"Ackerman,in a pathetic and transparentattempt to offer testimony which he assumed would pleasehis employer,spun his fantastic testimony out of the wholecloth."Ialso find to be fabricated Ackerman's claim thatafter this incident Juneau told him that the SIU would givehim a full Class A book if he would testify that Lewis "triedto get us to not vote SIU" and showed them "union recordsand stuff."He, like Ballard and Ikner,impressed me asbeing too untrustworthy as a witness for me to rely on histestimony in resolving the conflicts in the testimony givenby Juneau and Lewis.When testifying,Juneau impressed me as an honest,forthright witness. After weighing his testimony about whatwas said in Lewis' office that evening,and comparing it withthe implausible account givenby Lewis,I credit his versionof what was said and find, as alleged in the complaint, thatLewis "told employees that the Respondent would not hirejob applicants with previous SIU and NMU affiliations orloyalties." (This occurred about a month before the election,and was similar to the above-found statement by Lewis towiper Swearingen about 3 weeks later. Whether, and underwhat circumstances, Lewis would hire SIU and NMU em-ployees on other occasions, I find not to be determinative.)Accordingly I find that, by making this statement to thefour employees during the critical election period, the Com-pany engaged in coercive conduct,interfering with the exer-cise of the employees'Section 7 rights.C. Alleged Discriminatory Discharges1.John LazenbyWhen the SSTrinityarrived in Piney Point, Maryland,about March 24, messman John Lazenby visited the SIUseamanship school there and obtained some literature onhow to obtain an able seaman'sendorsement.StewardEbanks later saw Lazenby looking at the literature andLazenby told Ebanks that he had obtained the informationfrom the SIU school. Ebanks asked "why didn't I get some-thing for the stewards department?" Lazenby (who had ear-lier asked the captain for a transfer)stated he was notinterested in the steward'sdepartment,but wanted to geteither on deck or engineering. SABINE TOWING & TRANSPORTATION CO.435Before this,as Lazenby credibly testified,he had beentalking on board in favorof the SIU,and had often talkedto Steward Ebanks, comparingthe SIU with SISA. Afterleaving Piney Point,as previously found,Lazenby was en-thusiastically talking to crewmen about the SIU and itsschool,and Ebanks warned him that if"you keep mouthingthat SIU around the ship,"that was agood wayto get hishead bashed in, etc.Lazenbyreplied that"if I couldn't havemy own right to choose who I wanted to vote for,what wasthe use in having a constitution." (Idiscredit Ebanks' denialof anyknowledgethat Lazenby favored the SIU.)On that same return trip,as Lazenby crediblytestified, hetalked to Steward Ebanks about leaving the ship at Pasca-goula, taking a trip off, and catching the ship in Houstoneither 4 days later or upon its return there in about 14 days.Ebanks agreed to talk to the captain about it.At breakfastthe next morning,Relief Captain Walter Smith mentionedthe request for a tripoff and Lazenby "told him that mywife was expecting"and having problems, and that he want-ed to go home and get things with her and some financialobligations straightened out. Smith replied,"0. K., whenev-er we call in to the office I will ask for your relief."Later,however,Lazenby was told bymessman Riggs thatthe ship had radioed the office thatLazenbyhad quit.(Riggs, who was then serving as lmenman,crediblytestifiedthat about a day or two out of Piney Point,he was cleaningthe captain's room and overheard Captain Smith talking tothe radioman about messages to be radioed to the homeoffice.Riggstold Lazenbyabout this because,asRiggscredibly testified,Riggs had heardLazenbytalking to thesteward about taking a trip off, and had heard Lazenbymention he was hoping to get a tripoff.) Lazenbyimmedi-ately spoke to Steward Ebanks about what Riggs had heard,and Ebanks"toldme that all he did was tell the captainwhat I told him . . . that I wanted a tripoff." Lazenbyasked the steward to talk to the captain and get it straight-ened out,but Ebanks said,"No, I am not going to sayanything to him.He has already sent it in."Lazenby askedif he could talk to the captain about it and Ebanks said, "Iwouldn't if I was you."Following Ebanks' advice,Lazenbysaid nothing further to the captain until the ship docked inPascagoulaand Lazenbysigned off. Captain Smith handedhim the leaving-service form which was marked, "Re-signed."Lazenbyprotested that he had not quit,and re-fused to sign the form.Smith responded,"Well, I don't givea damn if you sign it or not. . . . I am tired of messingaround withyou." Lazenbyleft the ship and went to Em-ployment Agent Lewis' office the following morning. Heagain denied quitting,but Lewis insistedthat he had. (TheCompany concedes that Captain Smith terminated Lazen-by.)According to this account,which Icredit after weighingall the evidence,Lazenbyfirst asked his immediate supervi-sor, Steward Ebanks, for a trip off, and thentalked to Cap-tain Smith,who agreed to permit it. Then whenLazenbylearned that the ship had radioed the office thatLazenbyhad quit,Lazenbyrequested Ebanks to straighten out thematter.Ebanks, who on the same return trip had warnedLazenby about "mouthingthat SIUaround the ship," notonly refused,but advisedLazenbynot to talk to the captainabout it.Thisevidence suggests that Smith,within theknowledge of Ebanks, had decided to terminate this enthu-siasticSIU supporter, after first agreeing to permit him totake a trip off.In its brief, the Company contends that Lazenby intend-ed to quit but, "apparently for some reason of his own,"changed his mind. Even if this had happened, CaptainSmith's explanation at the trial for not permitting Lazenbyto change his mind suggests a discriminatory motivationfor terminating Lazenby, as discussed later.But Captain Smith's account of what happened was dis-proved by other company witnesses. He testified that, atbreakfast the morning after the ship arrived in Piney Point,Lazenby "approached me and said he would have to quitwhen we got back to Pascagoula." According to Smith, "acouple of hours later," he used a pay telephone on the dock,called Employment Agent Lewis, and "told him Lazenbywas quitting when he got back to Pascagoula, and that Iwould need a replacement for him." On "the followingday,"March 25, the ship sailed. Thus, according to thistestimony, Smith telephoned for a replacement from port onMarch 24, theday beforesailing.He positively testified thatwhileat sea,between Piney Point and Pascagoula, he wasnotin touch with the home office by radio concerning Laz-enby. Yet, both Employment Agent Lewis and PersonnelDirector Barnes gave testimony disproving this.In generalagreement with messmen Lazenby and Riggs, Lewis testi-fied that about March 26 or 27, when the ship was at sea,he received the call for a replacement via "ship-to-shoretelephone." Likewise,Barnestestified that the captaincalled from sea, by radio-telephone, stating that Lazenbywas quitting and that a replacement was needed.Captain Smith next testified that, about half way to Pas-cagoula, Lazenby changed his mind and wanted a trip offinstead of wanting to quit. But Steward Ebanks gave contra-dictory testimony. According to Smith, when the ship wasalong the Florida coast, Ebanks "told me that Lazenby had... decided that he wanted a trip off instead of quitting,"and later thesameday, Lazenby "told me much the samething." Ebanks, on the other hand, testified that Lazenbycame to him, stated that Captain Smith had misunderstoodhim, and wanted Ebanks to get it straightened out with thecaptain: "that he didn't mean to quit but wanted to take atrip off." (Ebanks finally gave this testimony, after beingshown his pretrial affidavit. Originally, he testified that hehad had only one conversation with Lazenby about leavingthe ship, and that was in Piney Point on March 24-the samedate Captain Smith claimed Lazenby gave notice of quit-ting.)Thus, instead of admitting what actually happened (thatCaptain Smithsent the messageby radio from sea thatLazenby was quitting-as revealed by companywitnesses,Lewis and Barnes, and by the General Counsel'switnesses,Lazenby and Riggs), Smith denied sending any radio mes-sages at sea concerningLazenby and claimed that he tele-phoned from the dock in Piney Point, days earlier. Theninstead of admitting that whileat seaLazenby was askingfor Ebanks' help in straightening out a misunderstanding(about wanting a trip off and not quitting-as revealed byEbanks aswell asLazenby), Smith claimed that Ebanksreported to him that Lazenby changed his mind. I discreditthe testimony that Lazenby quit, and that Smith so notified 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe home office from the dock in Piney Point, and also thetestimony that Lazenby later changed his mind Afterweighingall the evidence, I draw the inference that thisincorrect testimony was given to conceal Captain Smith'sdiscriminatory decisionto terminateLazenby when he per-sisted in his enthusiasticsupport of the SIU despite Ebanks'warningto him about "mouthing that SIU around the ship."Moreover, even if Lazenby had given notice of quittingin Piney Point and had later changed his mind, CaptainSmith's stated reason for not permitting Lazenby to take atrip off was clearly pretextual. When asked whyhe insistedthat Lazenby had to get off the vessel, Smithanswered, "Ihad his replacement ordered already and they had morethan likely hired a man to replace him." This was obviouslynot the realreason,because a replacement would be needed,regardlessof whether Lazenby was taking a trip off or quit-ting. (Smith had not checked to determineif a replacementwas available. Employment Agent Lewis, who hired a re-placement on March 28 or 29, testified that he would haveassignedthe replacement somewhere else if not needed onthat ship.) Both Smith and Ebanks impressedme as beingless than candid, and I discredit their denials that they wereunawareof Lazenby's SIU support. I also discredit, as un-trustworthy, the contradictory testimony of two SISA wit-nesses,cook Vincent Martin and boatswainMarvin Reed,regarding what Lazenby said about leaving the ship. Martintestified that he heard Lazenby say, in front of Reed, thatLazenby was going to quit (but nothing about a trip off),and Reed testified that he heard Lazenby say only that hewas gettingoff, not that he was quitting. It wouldseem quiteunlikely that they heard Lazenby talk about leaving the shipwithout hearing him say anything, at least during the latterpart of the trip, about merely wanting a trip off.Accordingly I find that whether or not Lazenby evermentioned quitting, the Company discriminatorily dis-charged him because of his SIU support, in violation ofSection 8(a)(3) of the Act.2.Randolph SvendsenOn April 10, messman Randolph Svendsen was 5 or 10minutes late returning from shore to set the table and servethe noon meal, and he was discharged. (Many of the crewmembers were ashore, and there was only one table forSvendsen to set.) The General Counsel contends thatSvendsen's immediate supervisor, Relief Steward ScottClark, had learned about Svendsen's SIU support and had"resolved to get rid of him when the first circumstancewhich couldserve as apretext was presented." The Compa-ny contends that Svendsen was terminated "for being latefor the performance of this duties."Steward Clark (who had relieved the regular stewardabout a week after Svendsen came aboard the SSColoradoon February 23) adnuttedly recommended to Relief Cap-tain Levi Rollins that Svendsen be discharged (purportedlyfor "Unsatisfactory work & always late," as stated on theleaving-service form). Rollins admitted never having beforeterminated a messman under such circumstances or for un-satisfactory work, and testified that Clark, who has sailed as"relief steward possibly a year and a half," never recom-mended that anybody else be fired. (Rollins also admittedthat there was no difference between Clark's and the regularsteward's direction of the work of the messmen.)Although Clark was the immediate supervisor over thesteward's department, he was taking an active part in theeffort to keep out the SIU. As previously found, he hadparticipated in the April 4 SISA meeting (less than a weekearlier), telling one messman to attend, writing the notice onthe board, talking at the meeting against an outside union,answering questions asked at the meeting, and signing theanti-SIU petition. At that meeting, Svendsen asked "whatwould happen if we signed this petition and somebody didsign an SIU pledge card," and Clark "said he would get ina lot of trouble with" the NLRB. The ship wasthen at sea,on the way from Houston to Tampa.About a day later, as messman Svendsen credibly testi-fied, he was in messman Maurice Oliver's room, tellingOliver "I signed a pledge card and that I was representingthe SIU." Just as he said this, he saw Oliver staring at thedoor, and heard somebody clear his throat. It was ScottClark, who "just told me I was late for work, I ought to godown and set my table." (I credit this testimony, althoughOliver did not recall it. Oliver testified that Clark was hisimmediate superior and his "boss.") Although denying thathe knew Svendsen was supporting the SIU, Clark testifiedthat he "sure did" get the impression that Svendsen wasopposed to the SISA because he overheard Svendsen say hewas forced to sign the April 4 petition.Svendsen credibly testified that before this, he and Stew-ard Clark "got along fine, never had any trouble." He hadoverslept on several occasions, but Clark had never saidanything to him about it. "I was never late coming backfrom shore. It was just when we were out at sea. That is whyhe never did say anything because he knew where I was at."But after this, Clark "was always nagging at me, always onmy back."On April 10, at Norco, Louisiana, Svendsen receivedClark's permission to go ashore after breakfast, to return atII o'clock. (He positively testified that Clark did not tell himto be back at 10:30.) However upon returning, he could notenter the first gate without a pass, and had to go around tothe second gate to get permission from the guards to enter.He estimated that he arrived at the ship about 11:10 a.m.,and proceeded to set the table. (He testified that he regularlyworked from 11 to 1 o'clock at the noon meal. The SISAagreement provides for dinner, or lunch, to be served from11:30 to 12:30, and Captain Rollins testified that lunch isserved at the same time at sea and in port.) Svendsen wassent to the captain's office, where Captain Rollins said thatClark wanted him dismissed. When Svendsen said the stat-ed reason on the leaving-service form, "Unsatisfactory work& always late," was incorrect, Rollins said, "Well, if youwant your money so you can get home you have to sign thispaper." He signed it. (Rollins denied that Svendsen ques-tioned the discharge, and testified that Svendsen merelysaid, "Well, you can't win them all.")As the evidence by the defensewitnessesdeveloped, itturned out that in Tampa, following the April 4 petition-signing meeting, Steward Clark had talked to Captain Rol-lins about Svendsen being late and "oversleeping quite of-ten." Rollins testified, "I merely stated that we would givethe boy another chance," and told Clark to talk to him. "We SABINE TOWING& TRANSPORTATION CO.just discussed between usthe possibilityof letting him gowhen we gotin Norco." When asked if he told Clark to tellSvendsen that he was getting onemore chance,Rollinsconceded,"I don't believe I did." Then on April 10, afterSvendsen went ashore in the morning,Rollinstold Clark,"Well, if he isnot here by11:00 bring his overtime sheet upand we will let himgo." Clark, on the other hand, did notadmit this prearrangement to discharge Svendsenif he didnot returnby 11 o'clock. Clark testified that he told Svend-sen "to make sure tobe back to set up his table, which westart setting the tableat 10:30. . . .11:00 o'clock he wasn'tback.Five minutes after 11:00 here he came back. And themen had already startedeating." Clarkclaimed that he wentto the captain and madea report, and the captain "told meto give him his overtime."The companyand SISA witnessesgave widelyconflictingtestimonyabout howoften Svendsenhad been late. At onepoint,Clark testifiedthat it was"Every other day or justabout every day." At another pointhe testifiedthat if he didnot wake Svendsen up, "He would dust sleepright throughthe meal."When asked how manytimes he slept throughthe meal,he admitted,"He never did."OilerJerome Hart-man (who gave the falsetestimony that he knew Clark hadnot beenat the April4 meeting)testifiedthat "quite a fewtimes" Svendsendid not show upat all for a meal:"aboutthree or four times,Iguess."Pumper Gaylortestified that"most of the times he wasn't on time," and that"At leastfour times" the crew would have to gettheir own mealsbecause Svendsenwas too late to serve. Gaylor also testi-fied,"We always had troubleeven having the place cleanedup while hewas evenaboard and working,"and that "Hewas oneof the worst" messman hehad ever observed. Thepresentation of suchobviouslyexaggerated or fabricatedtestimonydid not add tothepersuasiveness of theCompany's defense.After weighing all the evidence, I find that Captain Rol-lins' testimony revealswhat actuallyhappened in Tampa,after StewardClark learned that Svendsenrepresented theSIU on the ship. Rollins and Clark "discussed between usthe possibilityof letting him go when wegot in Norco," butdecided to give him"one more chance"-without telling himso. Later they decided to dischargeSvendsenif he did notreturn to the shipsharply at 11 o'clock, even though manyof theseamen were ashoreand there was onlyone table toset (I discreditClark's andRollins'testimony that Svend-sen wasdue back at 10:30-a full hour before the contracttime for startingto serve the meal. Clark testified that themessman could"clean up the mess,whatever had to bedone,and set the tables andget readyto serve"in 15 min-utes.Moreover, I note that on cross-examination,messmanOliver testifiedthatafter Svendsen's discharge,Clark toldOliverwhyand said that Svendsen was "10 minuteslate"-not 40 minutes, as Svendsenwould havebeen if hehad been dueback at 10:30. I alsodiscredit Clark's claimthat the 12o'clock watch was alreadyeating at11:05.) Then,when attemptingto justify the discharge, the Company puton evidencewhich,if true,would undoubtedlyhave causedthe Companyto discharge Svendsenwithoutarranging forthe 11 o'clock deadline,or at least to give him a last-chancewarning.437I find that the evidence clearly shows that the Companydiscriminatonly discharged Svendsen because of his SIUsupport in violation of Section 8(a)(3) of the Act.3.Numa JuneauThe discharge of wiper Numa Juneau presents the curi-ous situation,of the ship captain testifying that he notifiedthe personnel director by radio-telephone that Juneau wasbeing discharged and a replacement was needed,yet thepersonnel director(as well as Juneau)believed that Juneauwas going on vacation,and did not learn about the dis-charge until 2 weeks later.As argued in the General Counsel's brief,Juneau was theemployee who had been identified(through negative an-swers from employees Ikner,Ballard,and Ackerman) as theone who"leaked"to the SIU's attorney the information,alleged in the SIU's election objections,that EmploymentAgent Lewis had showed the employees some employmentapplications in his office(on May 9, as found above) andhad told the employees that SIU and NMU members wouldnot be employed."Thereafter,on board the SSGuadalupe,Juneau's immediate supervisor(FirstAssistant EngineerMiles Coleman)found some SIU literature which Juneauhad been carrying around in his pocket. The General Coun-sel contends that the Company"knew that Juneau was notonly supporting the SIU,but was working closely with it inan effort to get the election set aside,"and that the Compa-ny discriminatorily discharged him. The Company con-tends that Juneau was discharged for cause.The ship captain, Herman Buffington, who claimed thathe discharged Juneau in Carville,Louisiana,on July 23 (3weeks after the SIU objections were filed),testified that hetalked to Personnel Director Barnes by radio-telephone andtold Barnes that he was terminating Juneau and needed areplacement.However,when Barnes was called by the Gen-eral Counsel on the lastday of thetrial, he testified that hehad no reason, "none at all,"to suspect that Juneau was notgoing on vacation until August 6, when he received throughthe mail the ship's papers, including Juneau's leaving-ser-vice form(Form 15).He then saw, as the "Reason for leav-ing vessel," that"Vacation"had not been checked,but that"Discharged"had been.He also noticed something whichhe testified was unusual:the space after the instruction, "Ifemployees. . .was discharged give stated reason,"was leftblank.He radioed Captain Buffington,asked why Juneauwas discharged,and receivedthe replythat Juneau wasdischarged for unsatisfactory service.Meanwhile,as admit-ted byBarnes, Juneau had been given his vacation pay andhis transportation,to which Juneau would not have beenentitled if he had been discharged.The Company offers noexplanation for the direct conflict between Buffington's andBarnes' testimony, over whether Buffington radioed Barnesat the time that Juneau was being discharged. (EvidentlyEmployment Agent Lewis was on vacation at the time. Hedid not testify about this matter.)Barnes' testimony tendsto corroborate Juneau's account of what happened.Juneau testified that he had been working over 120 days, 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom March 8 until July 23; that Captain Buffington grant-ed his request for a vacation;and that the ship's radiomanhad gotten in touch with his wife by radio, "and I talked toher like on the telephone,"to arrange for her to meet himin Carville. (The radioman did not testify.)After docking,the captain handed him the leaving-service form,which hadnone of reasons for leaving vessel checked."Iasked himcould I draw my travel pay and go on to the office and getmy vacation check,and he said, `Yes, go ahead,'because mywife was waiting for me out on the pier, and I was in a hurry.And I signed it and left"after being paid $30 in cash ("atwenty and a ten,"the "only money that I had because I wasperfectly broke at the time")for transportation from Car-ville to Port Arthur(about 200 miles).It is undisputed that the following week,about July 26 or27, Juneau passed the test and received his fireman-water-tender ticket.He showed the new endorsement to PersonnelDirector Barnes, who said,"maybe you can relieve Smitty"(Guadalupefireman-watertenderEarlSmith)."Itoldhim that maybe later because I had just got off on vacationand I wanted. . .to stay home with the wife and baby fora while."Later,when Juneau offered to relieve Smith for avacation,Barnes told Juneau that he had been fircd. It isalso undisputed that at the conclusion of this conversation,Barnes commented to Juneau, "Youcan't do nothing withoutthe Company finding out about it."(Emphasis supplied.)Captain Buffington testified that on July 23, "I called himto my office. . .and told him at that time that his serviceswas being terminated."Althoughso testifying,he alsoclaimed that,on the day before, "I called him to my officeand informed him that he would be discharged." (This is notmentioned in his pretrial affidavit.)As already indicated,Buffington testified that he also radioed Personnel DirectorBarnes that he was terminating Juneau,but Barnes' testimo-ny later revealed that this was not true.Buffington deniedgiving Juneau any transportation pay, but failed to produceany record of the cash payments he made to employees fortransportation.Even apart from the fact that Juneau impressed me as anhonest,forthright witness(as indicated above),Icannotbelieve that he would have pretended to be on vacation, andhave taken the actions he did, if he had in fact been dis-charged before leaving the ship.It seems inconceivable thathe would have shown his new fireman-watertender endorse-ment to Personnel Director Barnes, and later offered torelieve the fireman on the same ship,if he had known he hadbeen discharged.On the other hand it is clear,from Person-nel Director Barnes' credible testimony,that Captain Buff-ington falsely claimed that he had radioed Barnes at thetime that Juneau was being discharged.Accordingly I find that Juneau was given his vacation onJuly 23,and that at some later time,Captain Buffingtonchecked the word"Discharged" on the leaving-serviceform.Concerning the purported circumstances of the dis-charge,the defense witnesses gave much conflicting, shift-ing testimony.Captain Buffington testified that Juneau was"just useless in general,"whereas Juneau's immediate su-pervisor,Assistant Engineer Coleman,at one point admitt-ed that Juneau's work performance was "generally prettygood."Chief Engineer Spencer Owen testified thatColeman"actuallymade the decision"to discharge Juneau "afterdiscussing it with me";whereas Captain Buffington finallyrevealed that he had been personally observing Juneau forweeks, and had repeatedly talked to both Owen and Cole-man concerning complaints about Juneau,telling them totry to straighten him out,and checking to see if Juneau hadstraightened out. On the other hand,Coleman testified thathe made his recommendations of discharge to Owen, thathe presumed Owen talked to the captain about it, and thatthe only thing that Captain Buffington said about it toColeman was that the captain"would inform Juneau thathe would be terminated when we got in port." (Inote thatOwen testified he was a member of SISA.)Buffington gaveconflicting testimony about whether he personally talked toJuneau before informing him of his discharge.Concerningwarnings,Coleman at one point testified that he warnedJuneauof discharge"Three or four times"(none of themmentioned in his pretrial affidavit).Later when asked thetotal number of times he talked to Juneau,with or withoutwarnings,concerning job performance,failure to be ontime,or any displeasure with his work,he estimated,"Threeor four times." (Coleman denied having any discussion withJuneau about going on vacation,whereas Juneau testifiedthat he talked to Coleman about it,and the SISA witness,wiper Ackerman,testified that Juneau"toldme he wasleaving for his vacation.")When Coleman was asked bycompany counsel why Juneau was discharged, he answered(as paraphrased in the Company's brief),"Juneau was dis-charged for not being at work on time and for talking toomuch to the firemen when he should have been working."(Juneau admitted that Coleman warned him twice abouttalking to the firemen,but never about not reporting towork on time.Concerning overstaying breaks,Juneau testi-fied that he did not have a wrist watch,and often took hisbreaks late.) Chief Engineer Owen testified that Juneaucould do the jobs assigned to him,and that he knew Juneauwas preparing to take the test for fireman-watertender.All three of the witnesses,Buffington,Owen,and Cole-man, appeared to be attempting to build a case againstJuneau,instead of factually reporting what had happened.After hearing all the testimony, I am convinced that Juneauwas a good employee, who was ambitious and studying toadvance himself,but that these company witnesses belated-ly seized upon,magnified, and misrepresented his relativelyminor shortcomings in an effort to justify his discriminatorydischarge. (I agree with the General Counsel that the mul-tiplicity of purported warnings of discharge was fabricated.)Although Owen claimed that Coleman actually made thedischarge decision,I find that Captain Buffington had beenpersonally observing Juneau for weeks, seeking a pretext fordischarging him. (I discredit his denial of knowledge ofJuneau's SIU support.)Whether Buffington discharged Ju-neau before or after he left the ship,Idiscredit the statedreasons for the discharge and I find that the real reason wasBuffington's decision to get rid of this SIU supporter whohad supplied the SIU attorney with some information forthe election objections filed about 3 weeks earlier.Accordingly,I find that the Company discharged Juneaubecause of his SIU support,in violation of Section 8(a)(3)of the Act. SABINE TOWING & TRANSPORTATION CO.4. Proposed deferralAt the trial, the Company moved to dismiss the allega-tions in the complaint that employees Lazenby,Svendsen,and Juneau were discriminatorily discharged, asserting thatunder the ruling inCollyer InsulatedWire,192 NLRB 837(1971), the Board should defer to the available grievanceand arbitration procedure under the SISA agreement. I de-nied the motion.Now in its brief, the Company moves to dismiss the alle-gations concerning Lazenby "because it was shown thatLazenby knew he could have arbitrated his discharge anddid not see any use to pursue it after the President of theSISA had interceded for him." Lazenby did testify that heorally appealed to SISA President Peewee Clark when theCompany was contending that Lazenby had quit, and thatClark told Employment Agent Lewis "that I didn't quit, thatI had asked for a trip off." Then Lewis put Lazenby's nameat the bottom of a waiting list, of about 17 or 18 names, andnever called him. (Now the Companyconcedes that Lazen-by was terminated.)It is obvious what Lazenby meant by the answer, "Whatwas the use?"when asked why he did not file a grievance.He believed he was being discharged during the organizingcampaign for supporting an outside union, and opposingSISA. As held inKansas Meat Packers,198 NLRB No. 2(1972), the Board does not defer to arbitration where thefacts and circumstances establish an apparent antagonismbetween the interests of the alleged discriminatee on the onehand and both parties to the collective-bargaining agree-ment on the other.I therefore-apart from other consider-ation-denythe motion.IIIREPRESENTATION PROCEEDINGA. SIU Objections1.Discriminatory dischargeThe election petition was filed on April 2. On April 10,as found above, the Company discriminatonly dischargedthe SIUsupporter,messman Svendsen,when he was 5 or 10minutes late returning to the SSColoradoto set the table forlunch.Meanwhile,on April 4,Svendsen has asked in ashipboard SISA meeting (at which his immediate supervi-sor,Relief Steward Clark,was urging the crew to sign ananti-SIU petition)what would happen "if we signed thispetitionand somebody did sign an SIU pledge card."Thereafter,the steward overheard Svendsen tell anothermessman that Svendsen had signed a pledge card and wasrepresenting the SIU, and later recommended his discharge.In agreement with the SIU,I find that Svendsen's discri-minatory discharge,under these circumstances, interferedwith the employees'free choice of representation.I there-fore sustainSIU's Objection 1.2.Campaigning for anti-SIU petitionAs found, Relief Steward Scott Clark took an active partin calling andconducting a special SISAmeeting on the SSColoradoon April 4, to encourage the crewmento sign an439anti-SIU petition,confirming the crew'smembership inSISA and opposing"interference from any outside mari-time unions." At the time and for weeks before, Clark wasthe immediate supervisor over the steward's department,responsibly directing the work and possessing the authority(which he later exercised) of effectively recommending dis-charge.While serving in that supervisory capacity, he told onemessman to attend the meeting;wrote the notice of themeeting on the bulletin board;talked in the meeting againstany outside union; answered questions which were asked;and signed the petition himself.Not onlywas this supervisortaking this active part in the anti-SIU campaign, but theCompany's further participation was indicated to the em-ployees by the typing of the petition by the radioman (amember of the licensed personnel).Clark himself testifiedthat a copy of the petition was sent to each of the other shipsas a suggestion that"if they didn'twant an election, to dothe same thing. . . . Maybe we could avoid it by each shipsending acopy" to the NLRB.SIU's Objection 13 alleges that supervisors"carried on anactive campaign among the captive crews" of the ships. Ifind that this conduct by Supervisor Clark (found above tobe an unlawful interference with the employees'organiza-tional rights)interfered with the employees'free choice ofrepresentation, and I sustain Objection 13 to that extent.3.Threat of job lossAs found, Employment Agent James Lewis went onboard the SSTrinityon June 2, and after explaining to wiperKeith Swearingenwhy avacation relief was not available,he repeated the SISA key campaign contention about jobtenure. (Concerning a relief, Lewis "said that they .. .couldn't find any wipers right now because . . . they werehaving to check everyone out . . . make sure that theyweren't getting any SIU men aboard ship . . . because ofthis election.Theydidn'twant to have any SIU instigators... aboard ship.") Lewis then "told me that I would bebetter off staying with the Independent Union than with theSeafarers International Union because the SIU were justtrying to get the ships and not the men, that I would be lostwith them. I wouldn't have a job. . . . He said I had apermanent job with Sabine as long as I wanted it,and withthe SIU I wouldn't have that." (Although calledas a wit-ness, Lewis was not questioned about this conversation.)In Objection 13, the SIU alleged in part that companysupervisors and officials were threatening the firing of em-ployees if they voted for the SIU, making false charges asto the SIU and its motives in seeking bargaining rights, andabetting and approving such activities on the part of SISA.It is one thing for the incumbent SISA to be predictingthe loss of jobs if the SIU won the election.That was amatter of opinion,disputedby the SIU.I find it quite anoth-er thing, however, for the Company to be making such awarning to the employees.Here the statement was made bythe Company's employment agent, to whom all the crew-men looked for hiring and continued employment. In un-equivocal language,Lewis was saying that if the employeesvoted SISA,Swearingen would have "a permanent job"with the Company"as long as I wanted it,"but that if they 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoted for the SIU, "I wouldn't have a job." Thiswas not aprediction of something beyond the Company's control.The employee would not be losing his job, in the event ofan SIU victory,unlessthe Companyterminatedhim. AndEmployment Agent Lewis obviouslywas in a position toknow whether or not he would be terminated.I find that Lewis' warning to wiper Swearingen, of the lossof permanent employment if the SIU won, not only consti-tuted a threat of termination, but is the type of threat whichwould most interfere with the employees' exercise of a freeand untrammeled choice in the election.I therefore sustainObjection 13 to this extent. (The objections did not specifi-cally allege Lewis' other statements to Swearingen.)4. Threatnot to hireAs previously found, Employment Agent Lewis, in viola-tion of Section 8(a)(1), told three crewmen from the SSGuadalupeand one from the SSColorado,in Lewis' officeon May 9, that he would not hire the persons whose applica-tions he showed them because they had been working forSIU of NMU companies (indicating membership in thoseunions), and that he did not "want them in the companyunion" or "taking up our jobs." I sustain SIU's Objection10 to the extent that it alleges this threat not to hire SIU andNMU applicants, and find that the threat interfered withthe employees' free choice in the election.5Newspaper articleOn April 12, an article appeared in the Houston Post (adaily newspaper with a wide circulation), entitled "For 2seamen it's long wait between ships."The four-column arti-cle included a photograph of a man standing in front of theSIU hall in Houston. Although not indicated in the article,the photograph was taken on a holiday, when the hall wasclosed. Under the picture was written, "Men wait ... andwait . . . and wait." The article described the long waitingof two Class C men-i.e., persons with the lowest priorityfor referrals. SISA admittedly distributed this clipping withits campaign literature.The SIU alleged in Objection 3, without proof, that theCompany instigated the article, and in Objection 4 that thearticle "created an atmosphere ... which made it impossi-ble for a fair and free election,"because it gave a falsepicture that the SIU was not able to find employment foritsmembers. SISA contends that its "use of the article waspart of the open, free wheeling uninhibited political debatethat is so desirable in any election process," and that "Noth-ing in the factual context of this case indicates that the crewmembers could not critically evaluate the article and makean informed decision based on all materials available."I find that even if the newspaper article created a falseimpression, it appeared about 2 months before theelection,in sufficient time for the SIU to answer. I overrule Objec-tions 3 and 4.6.Denial of access to shipsThe SIU alleges in Objection 5 that the Company's denialof access by SIU representatives to employees on board theships placed the SIU in an unfair and unequal position andcaused it to lose the election.However,having found thatthe General Counsel has failed to prove that the Company'sdenial of access deprived the SIU nonemployee organizersa reasonableopportunityto communicate their message tothe crewmen, I overrule the objection.The other objections either being redundant or unproved,Ialso overrule them.B. Concluding FindingsHaving found that during the critical period between thefiling of the petition and the holding of the election, theCompany engaged in serious misconduct which interferedwith the employees' exercise of a free and untrammeledchoice of representation,I find that the election must be setaside and a new election held.CONCLUSIONS OF LAW1.By discharging John Lazenby on March 30, RandolphSvendsen on April 10, and Numa Juneau on August 15because of their support of the SIU, the Company engagedin unfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act.2 By soliciting employees to sign an anti-SIU petition, bywarning an employee of serious bodily harm if he kept"mouthing that SIU around this ship," by telling employeesthat it would not hire job applicants with previous SIU andNMU affiliations, and by telling another employee that ithad to screen out SIU applicants from employment, theCompany violated Section 8(a)(1) of the Act.3.The General Counsel failed to prove that theCompany's denial of access to its ships deprived the SIUnonemployees a reasonable opportunity to communicatetheirmessage to the crewmen.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having discriminatorily discharged threeemployees, I find it necessary to order the Respondent tooffer them full reinstatement,with backpaycomputed on aquarterly basis plus interest at 6 percent per annum as pre-scribed inF.W. Woolworth Company,90 NLRB 289 (1950),andIsisPlumbing&Heating Co.,138 NLRB716 (1962),from date of discharge to date reinstatement is offered.Ideny the SIU'smotion for a bargaining order,as beinginappropriate in view of the findings made herein.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act,Ihereby issue the following recommended: SABINE TOWING & TRANSPORTATION CO.440aORDER'Respondent, Sabine Towing & Transportation Co., Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting the Seafarers International Union,AFL-CIO, or any other union.(b) Soliciting employees to sign an antiunion petition.(c)Warning any employee of bodily harm for supportinga union.(d) Telling employees that it will not hire SIU or otherunion applicants.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Numa Louis Juneau, Jr., John E. Lazenby, andRandolph S. Svendsen immediate and full reinstatement totheir formerjobs or, if theirjobs no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them whole fortheir lost earnings in the manner set forth in the section ofthisDecision entitled "Remedy."(b) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this Order.(c)Post at its employment office in Port Arthur, Texas,and on each of its tankers, copies of the attached noticemarked "Appendix." 4 Copies of the notice, on forms pro-vided by the Regional Director for Region 23, after beingduly signed by Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenoticesto employees are customarily posted.Reasonablesteps shall be taken by the Respondentto ensurethat thenoticesare not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofaras it alleges violationsof the Act not specifically found.IT IS FURTHERORDEREDthat theelection heldin Case 23-RC-3606 in June 1971 be set aside, that the case be remand-ed to the Regional Director, and that a new election shallbe conducted when the Regional Director deems the cir-cumstancespermit a free choice by the employees.3In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the NationalLaborRelations Board "